1

2

3

4

5                        UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF CALIFORNIA

7

8    UNITED STATES OF AMERICA,           No.     2:20-cr-00134-JAM
9                   Plaintiff,
10        v.                             ORDER DENYING DEFENDANT’S MOTION
                                         TO SUPPRESS EVIDENCE SEIZED
11   TANG JUAN aka JUAN TANG,            PURSUANT TO A SEARCH WARRANT
12                  Defendant.
13

14        On April 9, 2021, Defendant filed a Motion to Suppress

15   Evidence seized pursuant to a June 20, 2020 search warrant.        See

16   Mot. to Suppress (“Mot.”), ECF No. 129.       Defendant argues that

17   the warrant authorizing the search and seizure of items at her

18   apartment in Davis, California was not supported by probable

19   cause and was overbroad.    Id.   The Government opposed this

20   Motion.   See Opp’n, ECF No. 136.       Defendant replied.   See Reply,

21   ECF No. 140.   For the reasons discussed below, the Court DENIES

22   Defendant’s Motion to Suppress.

23

24          I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

25        On October 28, 2019, Defendant, a cancer researcher and

26   Chinese national applied for and, on November 5, 2019, was

27   granted, a non-immigrant visa to participate in a University of

28   California, Davis cancer treatment-method research program.        Mot.
                                         1
1    at 2; Opp’n at 1-2.    Allegedly, Defendant made a false statement

2    on the non-immigrant visa application when she answered “no” in

3    response to the question: “have you ever served in the military?”

4    on her visa application.    Mot. at 3; Opp’n at 2. Specifically,

5    the FBI discovered through an internet search, a photograph of

6    Tang wearing a People’s Liberation Army – Air Force (“PLAAF”)

7    uniform bearing the insignia of the Civilian Cadre, attached to a

8    news article about a forum in Xi’an, China published on or around

9    April 14, 2019.    Mot. at 3; Opp’n at 2.   Tang was listed as one

10   of four experts invited to the forum and introduced as an

11   associate researcher at the Air Force Military Medical

12   University, Molecular Medicine Translation Center.     Opp’n at 2.

13   According to the Chinese Ministry of Defense Website, members of

14   the PLAAF Civilian Cadre are considered active duty military

15   members.   Id.    Additional open source internet searches revealed

16   other articles about Tang and listed her affiliation with the Air

17   Force Military Medical University/Fourth Military Medical

18   University and China People’s Liberation Air Force Military

19   Medical University, Molecular Medicine Translation Center.

20       Based upon this information, his training and experience,
21   his knowledge of the Chinese military structure, and the

22   similarities between Tang and another case investigated by the

23   FBI, Steven Dilland, a Special Agent with the FBI, applied for

24   and U.S. Magistrate Judge Kendall Newman issued a search warrant

25   for Tang’s apartment in Davis, California.     Decl. of Malcolm

26   Segal Ex. 1 (“Aff.”), ECF No. 129-2.     The search warrant
27   authorized the FBI to search Tang’s residence and electronic

28   devices for evidence related to visa fraud in violation of 18
                                        2
1    U.S.C. § 1546(a).     Id. at 12.

2        On June 20, 2020, FBI agents executed the search warrant at

3    her residence, seizing electronic media and her Chinese passport.

4    Mot. at 1; Opp’n at 3.    A subsequent review of the seized

5    electronic evidence revealed numerous photographs of Tang in

6    military uniform.     Opp’n at 3.    Agents also found a video of a

7    presentation conducted by Tang in which she is wearing what

8    appears to be the PLAAF military uniform and performs a salute,

9    recorded within days of her entrance into the United States.          Id.

10   Chinese military documents that detailed Tang’s research were

11   also seized, as well as evidence of her initial military

12   enlistment date, and a letter she sent in May 2020 to the China

13   Scholarship Council and PRC Consulate General personnel stating

14   that her research in the United States was ending and requesting

15   to resume her military duties in China.       Id.

16       Defendant now seeks to suppress this evidence.          She argues

17   that the affidavit failed to establish probable cause and the

18   warrant was overbroad as it relates to the search and seizure of

19   “digital evidence” from Tang’s residence.      Mot. at 4.

20   Accordingly, she argues all the evidence seized pursuant to the
21   June 20, 2020 search warrant, as well as all derivative evidence,

22   must be suppressed.    Id.

23

24                                II.    OPINION

25       A.   Probable Cause

26       The Fourth Amendment to the United States Constitution,
27   which protects against unreasonable searches and seizures,

28   provides that “no warrants shall issue, but upon probable cause,
                                           3
1    supported by oath or affirmation, and particularly describing

2    the place to be searched, and the persons or things to be

3    seized.”    U.S. CONST. amend. IV.   “Probable cause for a search

4    requires a fair probability that contraband or evidence of a

5    crime will be found in a particular place, based on the totality

6    of the circumstances.”     United States v. Grant, 682 F.3d 827,

7    832 (9th Cir. 2012) (internal quotation marks and citation

8    omitted).    Reviewing courts are obligated to give deference to a

9    magistrate judge’s determination of probable cause.          Illinois v.

10   Gates, 462 U.S. 213, 236 (1983).         The magistrate judge’s

11   determination should be upheld as long as the affidavit provided

12   “a substantial basis” for determining that probable cause

13   existed.    Id. at 239.

14        The probable cause determination in this case was based on

15   an affidavit prepared by a Special Agent with the Federal Bureau

16   of Investigations (“FBI”).    Aff. at 1.        The affidavit notes the

17   agent’s nearly thirteen years of experience in the FBI’s

18   counterintelligence squad investigating allegations relating to

19   United States national security.         Id.   As the affidavit sets

20   out, this case began with an investigation of Wang Xin by FBI
21   agents in San Francisco.     Id. at 2.      Wang had admitted during an

22   interview with Customs and Border Protections (“CBP”) that he

23   intentionally made fraudulent statements about his Chinese

24   People’s Liberation Army military service in order to increase

25   the likelihood of receiving a visa to study at the University of

26   California, San Francisco.    Id.    FBI San Francisco obtained an
27   email communication from Wang on or around May 15, 2020 which

28   stated that he and 16 other colleagues from the Air Force
                                          4
1    Military Medical University, also known as Fourth Military

2    Medical University (“AFMMU/FMMU”), were in the United States.

3    Id. at 4.   FBI San Francisco conducted further inquiries and

4    discovered that Tang had a similar background and visa

5    application to Wang.     FBI San Francisco then referred Tang to

6    FBI Sacramento.     Id. at 2.

7        The FBI’s investigation of Tang revealed that she answered

8    “no” to the question “have you served in the military” on her

9    visa application.     However, as described in the affidavit,

10   several discoveries gave the government reason to believe this

11   was untrue and that she had in fact served in the military.

12       First, an open internet search of her name uncovered an

13   article listing her employment as a researcher at the Air Force

14   Military Medical University, Molecular Medicine Translation

15   Center.   Id. at 2-3.    Further, this same article contained a

16   picture of her wearing the PLAAF uniform bearing what the agent

17   determined to be the Civilian Cadre insignia based on a

18   description of it online.       Id. at 3.   The Ministry of National

19   Defense of the People’s Republic of China website confirmed that

20   Civilian Cadres of the Chinese People’s Liberation Army are
21   active military personnel.      Id.   Additionally, the agent states

22   this is consistent with his understanding, based upon his

23   training and experience, of the Chinese People’s Liberation Army

24   military structure.     The agent also confirmed the photo was of

25   Tang by comparing it to her DMV picture.       Id.   Both pictures can

26   be found in the affidavit.      Id. at 3-4.
27       Second, the FBI found similarities between Tang and Wang,

28   who had admitted to engaging in visa fraud.       Wang on his visa
                                           5
1    application listed that he attended and was currently employed

2    by the AFMMU/FFMU in Shaanxi, China.    Id.    During CBP’s

3    interview of Wang, he stated that he was paid 13,000 RMB per

4    month.   Id.   He also admitted that the Chinese Scholarship

5    Council funded his studies in the United States.      Id.     Further,

6    as mentioned, the FBI obtained email communications from Wang

7    where he stated in May of 2020 that 16 other AFMMU/FFMU

8    colleagues were in the United States.    Id.   Tang, like Wang,

9    listed on her visa application that she attended the AFMMU/FFMU

10   in Shaanxi, China.    She listed her current employment was at

11   Xijing Hospital Institute of Basic Medical Science Xi’an.         Id.

12   An online search revealed this is an affiliate of the

13   AFMMU/FMMU.    Tang also wrote on her visa application that her

14   monthly income was 13,000 RMB and her work was funded by the

15   Chinese Scholarship Fund, the same as Wang.     Id.   Additionally,

16   both Tang and Wang listed email addresses on their applications

17   with the same domain, “fmm.edu.cn.”     Id. at 5.   An internet

18   search connected this domain to AFMMU/FMMU.     In sum, a review of

19   both individuals’ backgrounds yielded similarities in education,

20   salary, employment, and funding agencies for their expenses in
21   the United States.

22       Third, Tang in her application listed her Chinese work

23   telephone number, which according to FBI database records, was

24   also listed as the work number for the Director of National

25   Translation Scientific Center of Molecule Medicine and Director

26   of Cell Engineering Research Center and Department of Cell
27   Biology at AFMMU/FMMU.    Id.

28       Finally, an open source internet search of Tang revealed
                                       6
1    several articles.   Id.    One titled “2019 Chinese Conference on

2    Oncology” listed Tang as a speaker at the conference and that

3    she worked at the AFMMU/FMMU.     Id.   Another article published

4    around July 2, 2019 listed Tang’s work as China People’s

5    Liberation Air Force Military Medical University Molecular

6    Medicine Translation Center.    Id.     A search also revealed a pdf

7    document with a Chinese government seal from the Shaanxi

8    Province Science and Technology Office, which listed both Tang

9    and Wang as among 100 youth selected for Shaanxi Province

10   Advance Talent Plan.   Id.

11       Based on all the information set forth above, the Court

12   finds the magistrate judge had “a substantial basis” for

13   determining there was probable cause that Tang had

14   misrepresented her military service on her visa application and

15   that evidence of such service would be found in her apartment.

16   See Gates, 462 U.S. at 239.    Defendant, however, argues there

17   was not probable cause, as the internet sources relied upon in

18   the affidavit and translation tools used were not verified for

19   accuracy.   See Mot. at 4-9.    To support her position, Defendant

20   relies on precedent finding that allegations of an unknown
21   informant are insufficient to support probable cause.       Id. at 8.

22   It is well established that information from an unverified,

23   anonymous tip alone is not enough to demonstrate probable cause.

24   See Gates, 462 U.S. at 239.    Something else is required to

25   indicate it is reliable.     See id. at 232-35.   But the Court is

26   not persuaded that this situation, where a trained FBI agent
27   relies on certain sources found on the internet, is akin to an

28   unverified, anonymous tip.
                                        7
1        This is not a case where law enforcement officers merely

2    state they have received information that the defendant is

3    engaged in criminal activity with no indication of who provided

4    the information or how that person acquired such information.

5    See Aguilar v. State of Tex., 378 U.S. 108, 109 (1964) abrogated

6    by Illinois v. Gates, 462 U.S. 213 (1983).     Rather, the

7    affidavit specifically lists where the sources can be found.

8    For example, the agent stated he relied on the Ministry of

9    National Defense of the People’s Republic of China’s website to

10   determine that Civilian Cadres are active military personnel.

11   Aff. at 3.    He also included a hyperlink.   Id.    Further, while

12   it is true that the affidavit does not set forth the authors of

13   the various articles, the information contained therein

14   indicates where the information was obtained.       For instance, one

15   article describes a forum hosted in the city of Xi’an, China,

16   where Tang was listed as one of four experts invited.       Id. at 2.

17   This context suggests that the writer obtained the information

18   from attending or participating in the forum.       See Gates, 462

19   U.S. at 234 (“even if we entertain some doubt as to an

20   informant’s motives, his explicit and detailed description of
21   alleged wrongdoing, along with a statement that the event was

22   observed first-hand, entitles his tip to greater weight than

23   might otherwise be the case.”)

24       The Court is also not persuaded that all sources found on

25   the internet pose the same reliability concerns as an

26   informant’s tip to the police.     A tip, unlike an online article
27   or government website, is offered with a criminal investigation

28   in mind.     Accordingly, there is reason to doubt the informant’s
                                        8
1    motivation and truthfulness.   While the internet of course is

2    host to numerous unreliable and untruthful sources, certain

3    forums are more prone to skepticism.    For example, one might

4    give more pause to information found on a Reddit comment than

5    information from a government website or prominent news source.

6    Thus, Defendant’s argument might be more persuasive if the

7    affidavit at issue here had merely stated that “internet

8    searches revealed Tang worked for the military.”    This would be

9    similar to the affidavit found insufficient in Aguilar which

10   stated “[a]ffiants have received reliable information from a

11   credible person and do believe that that [narcotics] are being

12   kept at the above described premises for the purpose of sale and

13   use contrary to the provisions of the law.”    378 U.S. 108, 109.

14   But the affiant in this case did not merely state the

15   information came from the internet.    Rather, the affiant

16   provided a description of the source, as well as a hyper-link,

17   allowing the magistrate to draw his own inferences about their

18   reliability.   See Gates, 462 U.S. at 238-39 (“The task of the

19   issuing magistrate is simply to make a practical, common-sense

20   decision whether, given all the circumstances set forth in the
21   affidavit before him [. . .] there is a fair probability that

22   contraband or evidence of a crime will be found in a particular

23   place.”); Aguilar, 378 U.S. at 114-15 (explaining that the

24   magistrate must be informed of some of the underlying

25   circumstances regarding the source of information so that the

26   inferences which lead to the complaint are drawn by them.)
27       Here, there is little reason to doubt the reliability of

28   the information contained in an article about a medical forum or
                                      9
1    the executive department’s website.   Further, the affiant, a

2    Special Agent with the FBI’s counterintelligence unit, was in a

3    unique position to assess whether these sources were reliable.

4    See United States v. Butler, 74 F.3d 916, 920-21 (9th Cir. 1996)

5    (law enforcement officers can rely on their own experience in

6    establishing probable cause).   The magistrate judge was also

7    entitled to rely on the agent’s expertise.     See United States v.

8    Fernandez, 388 F.3d 1199, 1253 (2004) (“a magistrate may rely on

9    the conclusions of experienced law enforcement officers”)

10   (internal quotations and citation omitted).1

11        Finally, even if internet sources were comparable to an

12   informant’s tip, an informant’s tip can establish probable cause

13   when corroborated.    See Gates, 462 U.S. at 242.   Here, the

14   affidavit is not based on internet sources alone.     One article,

15   for instance, contained a picture of Tang in what appeared to be

16   military uniform.    The agent compared this photo to Tang’s DMV

17   photo and determined they were the same person.     But the

18   magistrate did not have to rely solely on the agent’s

19   conclusion.   Both the military and DMV picture were provided in

20   the affidavit, allowing Magistrate Judge Newman to make his own
21   determination.   Further, Defendant’s connections with the

22   AFMMU/FMMU is supported by her own responses in her visa

23

24   1 For similar reasons the Court rejects Defendant’s argument that
     these sources failed to establish probable cause because agent
25   Dilland did not detail the translation tools used. See Reply at
26   5-6. As a Special Agent in the FBI counterintelligence unit he
     was qualified to assess the translations accuracy and
27   reliability. Further, as mentioned, this information was
     corroborated by other evidence, including a photograph of her in
28   military gear.
                                      10
1    application.   See Aff. at 4-5 (“Like Wang, Tang (according to

2    her visa application) attended the Fourth Military Medical

3    University” they also both “listed email addresses on their

4    respective NIV applications that resolved to the same domain,

5    i.e., fmmu.edu.en”); id at 5 (Tang listed her Chinese work

6    telephone number which according to FBI database records was the

7    work number for a Director at the AFMMMU/FMMU).

8        Accordingly, based on the totality of the circumstances,

9    the Court finds the affidavit provided “a substantial basis” for

10   Magistrate Judge Newman’s determination that probable cause

11   existed.   Id. at 239.

12       B.     Particularity of Warrant

13        “[F]or a search to be reasonable, the warrant must be

14   specific.”   In Re Grand Jury Subpoenas Dated Dec. 10, 926 F.2d

15   847, 856-57 (9th Cir. 1991) (citations omitted).    “The

16   specificity required in a warrant varies depending on the

17   circumstances of the case and the type of items involved.

18   Warrants which describe generic categories of items are not

19   necessarily invalid if a more precise description of the items

20   subject to seizure is not possible.”     United States v. Spilotro,
21   800 F.2d 959, 963 (9th Cir. 1986).     When determining whether a

22   warrant is sufficiently specific, a reviewing court should

23   consider: (1) whether probable cause existed to seize all items

24   of a particular type described in the warrant; (2) whether the

25   warrant set out objective standards by which executing officers

26   could differentiate items subject to seizure; and (3) whether
27   the government was able to describe the items more particularly

28   in light of the information available to it at the time the
                                      11
1    warrant was issued.    Id. at 963-64.

2        Defendant argues the warrant was facially overbroad as it

3    authorized “the wholesale search and seizure of all of Dr.

4    Tang’s electronic devices and media, as well as related forensic

5    data.”   Mot. at 14.   In United States v. Schesso, the Ninth

6    Circuit rejected an overbreadth challenge to a warrant that

7    authorized the search and seizure of “[a]ny computer or

8    electronic equipment or digital storage devices that are capable

9    of be used” for violations of Washington statutes prohibiting

10   possession of and dealing in child pornography.     730 F.3d 1040-

11   146 (9th Cir. 2013).   The Court reasoned that because there was

12   a fair probability that evidence of child pornography would be

13   found on Schesso’s digital equipment, the warrant was not

14   overbroad as “[t]he government had no way of knowing which or

15   how many illicit files there might be or where they might be

16   stored, or of describing the items to be seized in a more

17   precise manner.”   Id. at 1046.

18       Similarly, here, for the reasons explained above, the

19   government had probable cause to believe Defendant had

20   misrepresented her military service and that evidence of such
21   service could be found on her electronic devices.     As in

22   Schesso, agent Dilland stated that based on his “training and

23   experience, immigration and employment records, including visa

24   records, travel records, employment history, bank records,

25   records of financial transactions, contracts for payment,

26   employment, and financial agreements, checks and balance sheets,
27   and accounting records are commonly stored at a subject’s home

28   in documentary and/or electronic form, including on computers
                                       12
1    and other electronic devices such as tablets or smart phones.”

2    Aff. at 5.   Because there was a fair probability that evidence

3    of Tang’s military service would be found on her digital

4    equipment, the warrant was not overbroad as “[t]he government

5    had no way of knowing which or how many illicit files there

6    might be or where they might be stored.”     Schesso, 730 F.3d at

7    1046.

8        In Spilotro, a case which the defense relies, the Ninth

9    Circuit found the warrant at issue was not specific enough to

10   satisfy the Fourth Amendment.     800 F.2d at 966.   In that case,

11   the warrant authorized “the seizure of address books, notebooks,

12   documents, records, assets, photographs, and other items and

13   paraphernalia evidencing violations of the multiple criminal

14   statutes listed.”   Id. at 964.    Importantly, the warrant did not

15   specify the crime allegedly committed, instead relying on

16   thirteen statutes, “some of exceptional scope.”      Id. at 965.

17   The Court noted the warrant may have been adequate had it “more

18   specifically identified the alleged criminal activities in which

19   the items were sought” and that “[r]eference to a specific

20   illegal activity can, in appropriate cases, provide substantive
21   guidance for the officer’s exercise of discretion in executing

22   the warrant.”   Id. at 964.   Here, unlike Spilotro, the warrant

23   specified Defendant’s alleged crime (violation(s) of Title 18,

24   United States Code Section 1546(a), Fraud and Misuse of Visas,

25   Permits and Other Documents). Aff. at 1-2.     The warrant also

26   limited the search to evidence of violations of this crime.        Id.
27   at 9.   The Court finds this met the specificity requirement of

28   the Fourth Amendment.   See United States v. Wong, 334 F.3d 831,
                                        13
1    837-38 (9th Cir. 2003) (“The specificity of the items listed in

2    the warrant combined with the language . . . directing officers

3    to ‘obtain data as it relates to this case’ from the computers

4    is sufficiently specific to focus the officer’s search.”);

5    United States v. Hay, 231 F.3d 630, 638 (9th Cir. 2000)(finding

6    the warrant was sufficiently particular because the attachment

7    to the warrant mentioned the crime of child pornography and the

8    preface to the warrant limited the scope of the search to

9    evidence of criminal activity.)

10       C.    Good Faith Exception

11       Even if the warrant was invalid, the evidence would still

12   be admissible under the good faith exception.    The exclusionary

13   rule was adopted as a “judicially created remedy designed to

14   safeguard Fourth Amendment rights generally through its

15   deterrent effect.”   United States v. Calandra, 414 U.S. 338, 248

16   (1974).   “Under this rule, evidence obtain in violation of the

17   Fourth Amendment cannot be used in a criminal proceeding against

18   the victim of the illegal search and seizure [. . .] as well

19   [as] the fruit of the illegally seized evidence.”     Id. at 347

20   (internal citations omitted).
21       However, an exception to the exclusionary rule exists when

22   officers rely in good faith on the warrant.     United States v.

23   Luong, 470 U.S. F.3d 898, 902 (9th Cir. 2006).    Under the good

24   faith exception, the exclusionary rule does not bar “the

25   governments introduction of evidence obtained by officers acting

26   in objectively reasonable reliance on a search warrant that is
27   subsequently invalidated.”   Id. at 902.   The Court must ask

28   “whether a reasonable well trained officer would have known that
                                       14
1    the search was illegal despite the magistrate’s authorization.”

2    Id. (internal quotation marks and citation omitted).

3        “[T]he Supreme Court has identified at least four

4    situations in which reliance on a warrant cannot be considered

5    objectively reasonable, and therefore the good faith exception

6    cannot apply: (1) when the affiant knowingly or recklessly

7    misleads the judge with false information; (2) when the judge

8    wholly abandons his or her neutral role; (3) when the affidavit

9    is so lacking in indicia of probable cause that official belief

10   in the existence is objectively unreasonable; and (4) when the

11   warrant is so facially deficient that executing officers cannot

12   reasonably presume it to be valid (i.e., it fails to specify the

13   place to be searched or the things to be seized).”     Id.

14       Here, there is no indication, and Defendant does not argue,

15   that the affiant intentionally or recklessly misled the judge,

16   or that Magistrate Judge Newman wholly abandoned his neutral

17   role.   Further, as described in detail above, the similarities

18   between Tang and Wang, the photograph of her in military gear,

19   online sources listing her affiliation with the military, agent

20   Dilland’s training and expertise, and Tang’s own responses in
21   her visa application provided “at least a colorable argument for

22   probable cause.”   Id.

23       Finally, the warrant was not so facially deficient that the

24   executing officers could not reasonably presume it to be valid.

25   The warrant first describes in detail the address of the place

26   to be searched and its characteristics.   See Aff. at 11.    It
27   also lists the type of documentary evidence to be seized

28   including “visa and immigration records, identification
                                      15
1    documents, travel records, documents related to military

2    service, bank records, records of financial transactions,

3    contracts for payment, employment, and financial agreements,

4    checks and balance sheets, and accounting records” as well as

5    digital evidence.     Id. at 12.   Even if the Court found the

6    warrant did not sufficiently specify the digital evidence to be

7    seized this is not a case where the warrant was so facially

8    deficient that the executing officers could not reasonably

9    presume it to be valid.    See Groh v. Ramirez, 540 U.S. 551, 559-

10   565 (2004) (finding a warrant was so facially deficient a

11   reasonable officer could not reasonably presume it to be valid

12   when “in the space set aside for a description of the items to

13   be seized, the warrant stated that the items consisted of a

14   ‘single dwelling residence . . . blue in color.’”)

15       Accordingly, even if the warrant was deficient, because the

16   officers would have been objectively reasonable in their

17   reliance on it, the good faith exception would apply.

18

19                              III.    ORDER

20       For the reasons set forth above, the Court DENIES
21   Defendant’s Motion to Suppress:

22       IT IS SO ORDERED.

23   Dated: May 28, 2021

24

25

26
27

28
                                         16
